Opinion filed February 24, 2011




                                                        In The


    Eleventh Court of Appeals
                                                     __________

                                              No. 11-09-00366-CV
                                                  __________

                                   LEONARD HOWELL, Appellant

                                                            V.

                    CHRISTOPHER D. THOMPSON ET AL, Appellees


                                  On Appeal from the 238th District Court

                                              Midland County, Texas

                                       Trial Court Cause No. CV-46,904


                                   MEMORANDUM                         OPINION
          Leonard Howell appeals from the December 17, 2009 order of the trial court awarding
sanctions to appellees in the amount of $10,302.23 to be paid individually by Howell. We
affirm.
          In the brief filed in this case, Howell did not present any issues related to the sanctions
order.1 In an earlier motion filed in this court, Howell argued that the trial court did not have

          1
          We note that the brief was a combined brief and that all the issues were addressed in our opinion in Morris Clayton
Howell, an incompetent person, by his next friend, brother and attorney, Leonard Howell v. Christopher D. Thompson et al,
No. 11-09-00340-CV (Tex. App.—Eastland Feb. 24, 2011, no pet. h.) (mem. op.).
jurisdiction to award the sanctions.     Howell contended that, because he had appealed the
underlying judgment on the merits of his claims against appellees, the trial court had lost
jurisdiction. On January 14, 2010, we overruled Howell’s motion.
       The record reflects that on October 20, 2009, the trial court signed an order dismissing all
of Howell’s claims. On October 30, 2009, Howell filed a pro se motion for cancellation or
reformation of the October 20 order of dismissal. On November 19, 2009, while Howell’s
motion for reformation was still pending, appellees filed their motion for sanctions.          The
December 17 order granting the motion was entered while Howell’s motion for reformation was
still pending and before the motion was overruled by operation of law pursuant to TEX. R.
CIV. P. 329b(c). Therefore, the trial court had plenary jurisdiction to enter the December 17
sanction order. See Rule 329b(g); Scott & White Mem’l Hosp. v. Schexnider, 940 S.W.2d 594
(Tex. 1996).
       The order of the trial court is affirmed.




                                                       PER CURIAM

February 24, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2